Citation Nr: 1402849	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for sinusitis prior to May 3, 2012, and in excess of 30 percent thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability prior to October 23, 2008, and in excess of 20 percent thereafter.  

3.  Entitlement to a compensable disability rating for a right knee disability prior to May 11, 2009, and in excess of 10 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 2000.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Before the appeal was certified to the Board, in a May 2007 determination, the RO increased the rating for the Veteran left knee disability to 10 percent, effective February 24, 2005, the date of receipt of her claim.  While the matter was in remand status, in a November 2012 rating decision, the RO increased the rating for sinusitis to 30 percent, effective May 3, 2012.  The RO also increased the rating for the left ankle disability to 20 percent, effective October 23, 2008, and the right knee disability to 10 percent, effective May 11, 2009.  Although higher ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings were not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Also while the matter was in remand status, in an April 2013 rating decision, the RO granted service connection for residuals of a tubal ligation.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for residuals of a tubal ligation.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158. 

In connection with her appeal, the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge.  In February 2012, however, she withdrew her hearing request.  Absent a further hearing request, the Board will continue with consideration of the appeal, based on the evidence of record.  

The Board notes that the record on appeal includes the Veteran claims folder as well as additional documents contained in the Virtual VA file, including VA clinical records and written arguments from her representative.  These documents have been reviewed and considered in reaching the decisions below.  

The issues of entitlement to increased ratings for the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the evidence of record indicates that the Veteran's sinusitis more nearly approximates by constant or near constant sinusitis manifested headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  

2.  Throughout the pendency of the claim, the evidence of record indicates that the left ankle disability more nearly approximates pain and marked limitation of motion, with no ankylosis or functional impairment of the left ankle such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 50 percent rating, but no more, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2013).

2.  Throughout the appeal period, the criteria for a 20 percent rating, but no more, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In a December 2005 letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  In March 2006, VA sent a letter for the express purpose of complying with the additional notification requirements imposed by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the claims on multiple occasions, most recently in the April 2013 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Neither the Veteran nor her representative has argued otherwise.  The service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

The Veteran has also been afforded VA medical examinations in connection with her claims.  38 C.F.R. § 3.159(c) (4)(2013).  The Board finds that the examination reports are adequate and contain the necessary findings upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Again, neither the Veteran nor her representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board also notes that the record does not show, nor has the Veteran contended, that her service-connected disabilities have increased in severity since the most recent examinations were conducted.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

In March 2012, the Board remanded the matter for additional evidentiary development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested the following development:  request authorization to obtain private records from the Veteran, gather outstanding VA records; and provide the Veteran with examinations.  A leter was sent to the Veteran in March 2012 rqeusting authorizations; no response was received.  Relevant VA reords were added to the claims file and 2012 VA examiantions were provided that addressed all pertinent requests.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2013).  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

VA must consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Entitlement to a disability rating in excess of 10 percent for sinusitis prior to May 3, 2012, and in excess of 30 percent thereafter

Sinusitis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, using the General Rating Formula for Sinusitis.  Under those criteria, a 10 percent rating is assigned for one or two incapacitating episodes of sinusitis per year that require prolonged (lasting four to six weeks) antibiotic treatment or; three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned for sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Note.

Applying these criteria to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that a 50 percent rating for sinusitis is warranted throughout the appeal period.  

In that regard, the Veteran was afforded a VA medical examination in September 2005.  The examiner determined that the Veteran had a history of three incapacitating sinusitis attacks yearly which required four to six weeks of antibiotic treatment.  The Veteran reported daily headaches.  The examiner also noted no osteomyelitis, no history of surgery, but noted purulent drainage and sinus pain 4 times per year that last around 2 weeks.  The available VA clinical records do not document three or more incapacitating of sinusitis requiring prolonged antibiotic treatment.  In addition, the 2005 the examiner expressly noted that X-ray studies and clinical evaluation showed only probable minimal changes of chronic right maxillary sinusitis.  

In a May 2012 VA medical examination report, the examiner noted that the Veteran exhibited constant or near constant sinusitis manifested by headaches as well as pain and tenderness of the affected sinus.  The Veteran was noted to have had more than seven nonincapacitating episodes of sinusitis in the past year, characterized by headaches, pain and purulent discharge or crusting.  Although the sinusitis has not been shown to require surgery, the Board finds that the examiner's characterization of the Veteran's sinusitis as constant or near constant, accompanied by headaches, pain and purulent discharge or crusting, more nearly approximates the near constant sinusitis criterion warranting a 50 percent rating.  As the two examinations indicate similar findings, except for the frequency of the sinusitis flare-ups, the Board finds that the evaluation must be assigned for the entire appeal period.  This is the maximum schedular rating permitted for sinusitis.

The Board has considered whether an extraschedular rating is warranted but finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected sinusitis are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disability are fully contemplated by the Rating Schedule, including sinusitis, headaches, pain, tenderness of affected sinus, and purulent discharge or crusting.  The objective evidence of record does not demonstrate that the service-connected sinusitis markedly interferes with the Veteran's employment, beyond that contemplated by the rating schedule.  Indeed, the VA examiners expressly concluded that the sinusitis does not have a significant impact on occupational functioning or activities of daily living.  There is also no evidence of record showing that she has been frequently hospitalized due to her sinusitis.  

The Board also notes that the Veteran has not asserted, and the evidence does not indicate, that she is unemployable as a result of her service-connected sinusitis.  The September 2005 VA examiner concluded that the Veteran's sinusitis had no significant effect on her usual occupation.  The May 2012 VA examiner concluded that the Veteran's service-connected sinusitis did not affect her ability to work.  Consideration of a total rating based on individual unemployability (TDIU) due to service-connected disability is not warranted in connection with this claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the reasons and bases discussed above, the Board finds that a 50 percent disability rating is warranted for sinusitis.  The preponderance of the evidence is against the assignment of higher ratings for any period of the appeal.  To that extent, the benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a disability rating in excess of 10 percent for a left ankle disability prior to October 23, 2008, and in excess of 20 percent thereafter

The left ankle disability is rated under the provisions of 38 C.F.R. 4.71, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under those criteria, a 10 percent rating is assigned for moderate limitation of motion and a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.

After reviewing the record in light of the applicable criteria, the Board finds that the preponderance of the evidence supports the assignment of a disability rating of 20 percent for the entire appeal period.  

The record shows that the Veteran has consistently reported severe left ankle pain.  Examinations conducted prior to October 23, 2008, indicate that the Veteran's left ankle motion is not limited to the extent necessary to meet the schedular criteria for a rating in excess of 10 percent under Diagnostic Code 5271.  The Board finds, however, that the objective evidence reflects the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a 20 percent rating, to include marked limitation of motion.

For example, on VA medical examination in September 2005, range of motion testing showed that the left ankle motion was normal; dorsiflexion was from zero to 20 degrees and plantar flexion from zero to 45 degrees, both with no pain or additional loss of motion with repetitive use.  The Veteran, however, provided lay evidence of painful movement.  Moreover, X-ray studies showed no significant abnormality, including arthritis.  Clinical examination identified no other pathology indicative of functional loss such as atrophy, wasting, trophic changes, or loss of strength.  Under these circumstances, even with consideration of the appellant's reported symptomatology, the Board concludes that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 10 percent.  But in October 23, 2008, VA clinical records, the Veteran reported that she rated her ankle pain as a 10 out of 10 and examination showed pain throughout active and passive range of motion.  Thus, resolving all doubt in favor of the Veteran, a 20 percent evaluation is for assignment.  That is the maximum under the diagnostic code.  

The Board has considered the application of other diagnostic.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence shows, however, that the left ankle is not ankylosed.  For example, at the most recent VA medical examination in May 2012, the examiner expressly found that the appellant did not exhibit ankylosis of the ankle, subtalar or tarsal joints.  Thus, the Board finds no basis on which to assign a rating in excess of 20 percent, under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274.

The Board also observes that the 2012 VA examiner further found that the Veteran did not exhibit functional impairment of the left ankle such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See e.g. C.F.R. §§ 4.68 (amputation rule), 4.71a, Diagnostic Code 5165 (providing for a 40 percent rating for amputation of the right leg, below the knee, permitting prosthesis).  The Board has no reason to doubt this conclusion.

In reaching its decisions above, the Board has considered whether an extraschedular rating is warranted but finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the service-connected left ankle disability are inadequate.  As discussed above, the symptoms associated with the Veteran's service-connected ankle disability are fully contemplated by the Rating Schedule, including her subjective reports of pain and functional loss.  There is no probative evidence of record demonstrating that the service-connected ankle disability markedly interferes with her employment.  Although the VA examiner in September 2005 noted that the appellant's left ankle disability produced decreased mobility and difficulty lifting and carrying, her functional loss was considered in assigning the ratings above.  At the most recent VA medical examination in May 2013, the VA examiner expressly concluded that the ankle disability did not impact her ability to work.  There is also no evidence of record showing that she has been frequently hospitalized due to her ankle disability.  In fact, it does not appear that she has been hospitalized for this disability at all.

The Board also notes that the Veteran has not asserted, and the evidence does not indicate, that she is unemployable as a result of her service-connected left ankle disability.  Consideration of TDIU due to service-connected disability is not warranted in connection with this claim.  Rice, 22 Vet. App. at 453.

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for a left ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a 50 percent rating for service-connected sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent rating for service-connected left ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Remand is required for a VA examination and clarifying opinion.  A claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).  

In this case, the Board finds that the nature and severity of the appellant's service-connected right and left knee disabilities remains unclear, to include whether such disabilities include meniscal pathology and/or arthritis.  For example, VA clinical records include an October 2004 MRI of the left knee showing a minimal degenerative signal in the medial and lateral menisci and a June 2007 MRI of the left knee showed normal menisci, but suggested a mild abnormality of the anterior cruciate ligament.  Additionally, the Board notes that a September 2005 X-ray study of the bilateral knees was normal; a June 2007 X-ray study showed bilateral spur formations and narrowing of the patellofemoral joints; and a May 2012 X-ray study of the bilateral knees was normal.  The Board notes that the appellant's subjective complaints have included knee pain and stiffness, as well as swelling, locking, and giving way.  The RO has rated the appellant's knee disabilities by analogy to tenosynovitis under 38 C.F.R. § 4.71a, Diagnostic code 5024.  It does not appear that the RO considered the possibility as to whether separate compensable ratings are appropriate, as required by Esteban.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate complete records from the Hampton VAMC for the period from June 2012 to the present.

2.  After all documents have been obtained and associated with the claims file, afford the Veteran a VA examination for the purpose of ascertaining the nature and severity of her current right and left knee disabilities.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner.  

After examining the Veteran and reviewing the record, the examiner should delineate all pathology attributable to the service-connected right and left knee disabilities, to include whether any arthritis, meniscal pathology, or ligament pathology is present.  In providing this opinion, the examiner should comment on the conflicting imaging studies noted above.  

The examiner should also identify all symptomatology attributable to the service-connected right and left knee disabilities, to include whether there is any instability, limitation of flexion, limitation of extension, locking, giving way, swelling, or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The report of examination should include an explanation for all opinions rendered.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  The RO must specifically document consideration of whether all manifestations of the appellant's right and left knee disability are appropriately considered and rated, to include whether any separate compensable ratings are warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If the claims remain denied, the Veteran and her representative should be provided with a Statement of the Case and/or Supplemental Statement of the Case as appropriate and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


